Citation Nr: 0632119	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  02-20 104A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating greater than 20 percent 
for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from October 1961 to February 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran testified before the undersigned at a Board 
videoconference hearing in January 2005.  A transcript of 
that hearing is associated with the claims folder.

The case returns to the Board following a remand to the RO in 
March 2005.  In a March 2006 supplemental statement of the 
case and subsequent rating decision, the RO increased the 
veteran's disability rating for bilateral hearing loss to 20 
percent.  However, as 20 percent is not the maximum 
disability rating available to the veteran under Diagnostic 
Code 6100, his case remains on appeal.  

In September 2006, additional medical records were submitted 
to the Board with a waiver of RO consideration and will be 
considered below.


FINDING OF FACT

The veteran has Level VI hearing loss in the right ear and 
Level IV hearing loss in the left ear.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 20 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.85, 
Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999); see AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).    If two evaluations are potentially applicable, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria require for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When reasonable doubt arises as to the 
degree of disability, such doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Impaired hearing will be considered a disability only after 
threshold requirements are met.  See 38 C.F.R. § 3.385.  Once 
disability is established, levels of hearing loss are 
determined by considering the puretone threshold average and 
speech discrimination percentage scores.  38 C.F.R. § 
4.85(b), Table VI.  Disability ratings are assigned by 
combining a level of hearing loss in each ear.  38 C.F.R. § 
4.85(e), Table VII; see Lendenmann v. Principi, 3 Vet. App. 
345 (1992) (assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered).

The veteran's bilateral hearing loss is currently rated as 20 
percent disabling.  The veteran was afforded a VA 
audiological examination in December 2005.  At that time, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
35
45
60
65
LEFT
40
30
30
45
65

The average puretone threshold was 51.25 dB in the right ear 
and 42.5 dB in the left ear.  Speech audiometry revealed 
speech recognition ability of 66 percent in the right ear and 
72 percent in the left ear.

In this case, applying the results of the December 2005 VA 
examination to Table VI yields a Roman numeral value of VI 
for the right ear and IV for the left ear.  Applying these 
values to Table VII, the Board finds that the veteran's 
hearing loss should be evaluated as 20 percent disabling.  

The Board has considered the veteran's statements and 
testimony (importantly, the veteran's evaluation was 
increased following his testimony before the Board and the 
results of recent testing based on the remand issued by the 
Board as the result of this testimony), however, this new 
report is consistent with other reports of the veteran's 
hearing, including outpatient treatment records and the 
recent audiological evaluations submitted by the veteran in 
September 2006 and February 2005, which indicate very similar 
result than those taken in December 2005, providing more 
evidence against an evaluation beyond 20 percent.  For 
example, speech audiometry in December 2005 revealed speech 
recognition ability of 66 percent in the right ear and 72 
percent in the left ear.  In the August 2006 report submitted 
in September 2006, the audiological evaluation revealed 
speech recognition ability of between 76% to 84% in the right 
and left ears, and the February 2005 audiological evaluation 
revealed speech recognition ability of between 75% to 85%.  
The audiograms were also similar to the results above, 
failing to provide a basis to go beyond 20 percent.  
Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to a disability rating 
greater than 20 percent for bilateral hearing loss.  38 
C.F.R. § 4.3.

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letters dated January 2002, September 
2003, and April 2005, as well as information provided in the 
December 2002 statement of the case and February 2004 and 
March 2006 supplemental statements of the case, the RO 
advised the veteran of the evidence needed to substantiate 
his claim and explained what evidence it was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible for 
providing.  In addition, the December 2002 statement of the 
case and February 2004 and March 2006 supplemental statements 
of the case include the text of the regulation that 
implements the notice and assistance provisions from the 
statute.  Although the veteran was not informed by the RO to 
provide all relevant evidence in his possession prior to the 
April 2002 rating decision in accordance with Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the Board 
emphasizes that the veteran has not made any showing or 
allegation of any defect in the provision of notice that 
resulted in some prejudice toward him.  Similarly, the RO's 
initial failure to frame the issue as a disagreement with the 
initial rating in the statement of the case has not been 
shown to have resulted to any prejudice to the veteran.  
Accordingly, the Board finds that the RO has provided all 
required notice.  38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R.  
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess, 19 Vet. 
App. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, the Board concedes that the veteran 
did not receive notice of what type of information and 
evidence was needed to substantiate his claim for an 
increased rating or the requirements for establishing an 
effective date for any award based on his claim prior to the 
April 2002 rating decision on appeal.  However, by way of the 
December 2002 statement of the case and March 2006 
supplemental statement of the case, the veteran was generally 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for entitlement to a 
higher disability rating for bilateral hearing loss.  The 
Board finds that any deficiency in the notice to the veteran 
or the timing of these notices is harmless error.  See 
Overton v. Nicholson, No. 02-1814 (September 22, 2006) 
(finding that the Board erred by relying on various 
postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

With respect to the duty to assist, the RO has obtained the 
veteran's service medical and personnel records, VA treatment 
records, and multiple VA examinations.  The veteran submitted 
private medical records and lay evidence in the form of his 
own statements and videoconference hearing testimony.  The 
Board finds no indication or allegation that additional 
pertinent evidence remains outstanding.  Therefore, the Board 
is satisfied that the duty to assist has been met.  38 
U.S.C.A. § 5103A.

The Board is also satisfied as to compliance with its 
instructions from the March 2005 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  Based on the results of the 
remand, an increased evaluation was granted. 

ORDER

Entitlement to a disability rating greater than 20 percent 
for bilateral hearing loss is denied.


____________________________________________

JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


